Citation Nr: 1708194	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran originally requested a Travel Board hearing but withdrew his request in November 2016.    

The Board has broadened and recharacterized the issue on appeal to include entitlement to service connection for all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's currently diagnosed PTSD is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal has been granted, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD require medical diagnosis conforming to the requirements of Section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see 38 C.F.R. § 4.125(a) (2016); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Lay testimony is sufficient to corroborate a claimed stressor when, absent clear and convincing evidence to the contrary, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 U.S.C.A. 1154(b) (West 2014).  

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the Board finds that the record contains a diagnosis of PTSD provided by a competent mental health professional, a licensed psychologist.  In an August 2014 examination report, a private psychologist diagnosed the Veteran with PTSD based on stressors that occurred while the Veteran served in Vietnam.  10/07/2014 VBMS, MTR-Non-governmental, p. 2.  Specifically, the Veteran identified as stressors:  
(i) coming under enemy fire while on flight missions; (ii) fear that civilians they were transporting had hidden grenades; and (iii) being exposed to uncovered corpses while transporting casualties.  10/24/2012 VBMS, VA-4138, p. 1.  The August 2014 PTSD diagnosis was based on those in-service stressors identified by the Veteran.  10/07/2014 VBMS, MTR-Non-governmental, pp. 1-2.  The August 2014 examiner based her assessment on three interviews with the Veteran, as well as a review of pertinent procedural and medical records related to this claim.  10/07/2014 VBMS, MTR-Non-governmental, p. 1.  The August 2014 examination report provides a thorough analysis utilizing the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)'s criteria for PTSD.  For the foregoing reasons, the Board finds the August 2014 examination report to be competent and credible evidence regarding the Veteran's diagnosis, and affords it a significant amount of weight.  

In January 2013, the Veteran was afforded a VA examination.  The VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)'s criteria for PTSD.  01/03/2013 VBMS, VAX, pp. 12-13.  The January 2013 examiner intentionally left blank the sections pertaining to stressors and the PTSD diagnostic criteria because she did not diagnose the Veteran with PTSD.  However, the Veteran reported an increase in the frequency and severity of his PTSD-related symptoms subsequent to the January 2013 examination.  As noted, the January 2013 examiner assessed the Veteran utilizing the DSM-IV.  Effective August 4, 2014, VA amended the Rating Schedule so as to replace outdated references to the DSM-IV with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, and not to claims certified to, or pending before, the Board.  Because the Veteran's claim was pending before the AOJ on August 4, 2014 (certified to the Board in November 2015), the criteria of the DSM-5 apply to the determination of whether the Veteran has a diagnosis of PTSD or other acquired psychiatric disorder.  

There is additional evidence of a current disability.  The first is a May 2013 letter from a private licensed mental health counselor diagnosing the Veteran with chronic PTSD under the DSM-IV based on three evaluations.  05/13/2013 VBMS, TPC, p. 1.  The May 2013 letter does not provide a rationale for the diagnosis.  Additionally, a diagnosis of PTSD is also contained in the Veteran's VA treatment records.  An October 2014 mental health physician note provides a diagnosis of PTSD by a VA clinical psychologist based on a clinical assessment/diagnostic interview.  02/22/2017 VBMS, CAPRI, pp. 29-31.  

The August 2014 examination provides a diagnosis of PTSD based on the DSM-5's diagnostic criteria.  That diagnosis is supported by the May 2013 letter and the October 2014 mental health physician note, both containing diagnoses of PTSD.  The only medical evidence to the contrary is the January 2013 VA examination.  However, the VA examiner used the DSM-IV's diagnostic criteria, the Veteran's PTSD-related symptoms increased in frequency and severity after the VA examination, and the VA examiner did not assess stressors or the PTSD diagnostic criteria.  For the foregoing reasons, the Board finds that whether the Veteran currently has PTSD is at least in relative equipoise, and resolves the question in the Veteran's favor under the benefit-of-the-doubt rule.  

The Veteran asserts that he has PTSD from stressors occurring during his service in Vietnam.  Specifically, he contends that (i) he came under enemy fire while on flight missions; (ii) he was in constant fear that civilians they were transporting had hidden grenades; and (iii) he was exposed to uncovered corpses while transporting casualties.  10/24/2012 VBMS, VA-4138, p. 1.  

The Veteran's service records support a finding that he was in combat, including having his aircraft frequently forced to land while taking ground fire.  10/24/2012 VBMS, MPR, p. 6.  The Veteran is the recipient of the Air Medal with one Oak Leaf Cluster, which is awarded for single acts of heroism or meritorious achievements while participating in aerial flight and foreign military personnel in actual combat in support of operations.  09/12/2015 VBMS, DD-214 No. 2.  Accordingly, the Board finds that the Veteran engaged in combat and thus his lay testimony is sufficient to establish the claimed stressors, as there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b).  The Veteran's DD-214s corroborate his lay testimony regarding the dates and locations of his service.  09/12/2015 VBMS, DD-214 No. 3.  The Board also notes that the March 2013 Rating Decision conceded the occurrence of the claimed stressor (service in Vietnam to include dangerous missions) based on the Veteran's lay statements and service records, finding that the claimed stressor is consistent with the places, types, and circumstances of his service.  03/13/2013 VBMS, RD-Codesheet, p. 2. 

The evidence is in at least relative equipoise as to whether the Veteran has PTSD related to the claimed in-service stressors.  Although the August 2014 examiner did not phrase her conclusion in terms of the benefit-of-the-doubt standard, the Board infers from the fact that the diagnosis of PTSD was explicitly premised on the in-service stressors identified by the Veteran, and the lengthy discussion linking the Veteran's PTSD-related symptoms to his service in Vietnam, that the examiner found that the diagnosis of PTSD is at least as likely as not (i.e., 50 percent or greater probability) related to the claimed in-service stressors.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  This finding is further supported by the findings of the VA clinical psychologist who conducted the October 2014 diagnostic interview and noted that the Veteran presented with a long-term history of posttraumatic symptoms extending back to combat, which have manifested into maladaptive thoughts and behaviors.  02/22/2017 VBMS, CAPRI, p. 31.  Because the January 2013 VA examiner found that the Veteran's symptoms did not warrant a diagnosis of PTSD, she did not assess the claimed stressors or PTSD Diagnostic Criteria.  01/03/2013 VBMS, VAX, pp. 12-13.

The Board finds the question of medical evidence connecting the current disability to the stressor to be a material issue to the resolution of this appeal.  In this situation, the Board will resolve reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.  As such, the Board finds that the Veteran currently has PTSD related to stressors which occurred during the Veteran's service in Vietnam.  38 C.F.R. §§ 3.102, 3.303, 3.304(f?).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


